Title: From Alexander Hamilton to Josias Carvel Hall, 19 August 1799
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir,
            New York Augt. 19th. ’79 1799
          
          I send you inclosed an application of one James Hamilton, for the discharge of — Apprentice—enlisted by Lt. Alexander of your Regiment—
          You will please to enquire — the fact, and observe that if true the general regulation requires his discharge—
          With great consideration
          Col. Hall
        